Citation Nr: 0417005	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes 
mellitus from 10 percent for the period beginning June 19, 
2001.  

2.  Entitlement to service connection for a respiratory 
disability.  

3.  Entitlement to service connection for a skin disability, 
to include chloracne.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.  He served in Vietnam during this time.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted the veteran service connection for 
diabetes mellitus and assigned a 20 percent rating effective 
March 24, 2001, and a 10 percent rating effective June 19, 
2001.  The veteran only appealed the 10 percent rating.  

The appeal also arises from an April 1999 rating decision of 
the RO in Louisville, which denied service connection for 
chronic obstructive pulmonary disease and chloracne as 
secondary to Agent Orange exposure.  These two issues were 
remanded by the Board in December 2000.  

In an August 2003 statement, the veteran raised the claim of 
service connection for post-traumatic stress disorder (PTSD).  
This issue is referred to the RO for proper adjudication.  

A letter was written to the veteran in April 2004 to 
determine whether he wished to have a hearing regarding his 
claims of service connection for respiratory and skin 
disabilities.  However, the veteran did not respond to said 
letter.  


FINDINGS OF FACT

1.  For the period beginning June 19, 2001, the veteran has 
not been required to take insulin or an oral hypoglycemic 
agent for his diabetes mellitus.  

2.  The veteran was treated for bronchitis on one occasion in 
service; he was not treated for any other respiratory 
disorders during service, and at separation his lungs and 
chest were evaluated as normal.    

3.  The veteran's respiratory disorders (chronic obstructive 
pulmonary disease, interstitial lung disease, fibrosis, 
bronchitis) are not related to the veteran's bronchitis for 
which he was seen on one occasion in service, and have not 
been shown to be related to exposure to herbicide exposure in 
service or to any disease or injury in service.  

4.  The veteran's skin disorders (skin boils, folliculitis, 
neurodermatitis) are not the result of a disease or injury in 
service and have not been shown to be related to exposure to 
herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
diabetes mellitus have not been met for the period beginning 
June 19, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.7, 4.119, Diagnostic Code 7913 (2003).  

2.  A respiratory disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) 
(2003).  

3.  A skin disability (to include chloracne) was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred in service, including due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309(a), (e) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was diagnosed 
with bronchitis in March 1968.  At separation in December 
1968, the veteran's skin and chest were evaluated as normal.  
On his report of medical history form, the veteran stated 
that he had pain or pressure in his chest.  

The veteran underwent a VA examination in November 1997.  The 
veteran described a history of chronic obstructive pulmonary 
disease for the past 3 years.  He claimed that he had been 
diagnosed with emphysema, and had had worsening shortness of 
breath over the past year.  He had problems with dyspnea and 
2-pillow orthopnea.  He stated that he was easily fatigued by 
shortness of breath.  He had an inhaler which seemed to help.  
He had a lung biopsy done last month showing fibrosis.  He 
had a history of exposure to tuberculosis. He had a history 
of hemoptysis in January 1997 and night sweats.  He stated 
that he coughed daily, worse in the morning.  It was noted 
that he was a smoker, and had smoked 1 pack a day for at 
least 37 years.  Relevant diagnoses were chronic obstructive 
pulmonary disease, and history of boils, asymptomatic today.  

VA Medical Center treatment records from 1996 to 1998 show 
that the veteran was diagnosed with fibrosis and bronchitis 
during this time.  

In the veteran's June 1999 notice of disagreement, he 
asserted that he was claiming service connection for a lung 
condition due to Agent Orange.  He stated that he had 
suffered from a skin condition since when he was in Vietnam, 
when he had boils lanced 3-4 times.  

The veteran was hospitalized in June 1999 with chronic 
obstructive pulmonary disease.  

VA Medical Center (VAMC) treatment and hospitalization 
records were submitted from 2000 and 2001.  A treatment 
record dated October 2000 diagnosed the veteran with type 2 
diabetes, insulin requiring, not well-controlled secondary to 
nonadherence with dietary recommendations.  A hospitalization 
record from December 2000, shows that the veteran underwent 
weight reduction surgery.  A treatment record from February 
2001 shows that the veteran reported being off of insulin.  A 
treatment record dated June 19, 2001, notes that the 
veteran's diabetes was improving, and that he was off of 
insulin.  

VA treatment records from 2001 shows that the veteran was 
diagnosed with chronic obstructive pulmonary disease.  

The veteran underwent a VA examination in August 2001 for 
respiratory diseases.  Under diagnoses, the examiner wrote 
interstitial lung disease, with workup consistent with 
idiopathic pulmonary fibrosis.  The examiner commented that 
the findings at transbronchial biopsy were not diagnostic of 
IPB, but were negative for other specific etiologies.  The 
examiner further commented that the cause of the veteran's 
pulmonary fibrosis could not be determined from the available 
information and might never be known.  The examiner stated 
that asbestosis had to be considered in the differential 
diagnosis as to possible etiologies for the veteran's 
pulmonary fibrosis given his history of work in demolished 
buildings, although his description did not strongly support 
a sufficient period of exposure to asbestos to make this very 
likely.  The examiner was not aware of any association 
between Agent Orange exposure and pulmonary fibrosis, and 
thus could not relate this problem to any such exposure the 
veteran might have suffered during his service in Vietnam.  
The examiner also stated that the veteran did not have 
evidence of chronic obstructive pulmonary disease based on 
the pulmonary function tests.  

The examiner also wrote history of skin boils, currently 
without any active lesions.  

The veteran underwent a VA examination in August 2001 for his 
skin.  The examiner's impression was folliculitis with a 
component of neurodermatitis.  

The veteran underwent a VA examination in January 2002 for 
his diabetes.  The examiner stated that the veteran had 
stomach stapling in December 2000 for which he initially lost 
60 pounds, but had gained 30 pounds back.  He stated that he 
had had diabetes for 2-3 years, and that he was on an 1800 
calorie ADA diet, without restrictions.  He stated that he 
had to get glasses since being diagnosed with diabetes, since 
he had blurred vision, and was unable to read fine print.  He 
stated that his feet and legs swelled daily and had gotten 
worse.  He noted that neurological symptoms preceded his 
diabetes.  It was noted that he was on insulin for a week or 
so, but was taken off of it, and was not on any medication.  
He stated that since his stomach stapling, he had been able 
to control his diabetes with diet alone.  He denied taking 
his blood sugar at home on a consistent basis.  

The examiner's impression was non-insulin diabetes mellitus, 
diet controlled.  The examiner noted that in June 1999, an 
office visit note stated that the veteran had non-insulin 
dependent diabetes mellitus and was on an 1800 calorie 
American Diabetes Association diet.  The examiner commented 
that there were no medical records for review, and no C file.  
The examiner stated that the veteran's computer records were 
reviewed, and that he was not currently on any medications 
for diabetes, and the veteran stated that he was diet-
controlled.  

VA treatment records were submitted from 2002.  An April 30, 
2002, treatment record noted that the veteran was taking 
injections of insulin.  When the veteran was seen on May 23, 
2002, he stated that he was off of insulin.  When the veteran 
was seen in August 2002 for his eyes at the VAMC, the 
examiner stated that the veteran's diabetes was diet-
controlled.  An October 12, 2002, VA treatment record gives a 
listing of the veteran's medications, but does not say 
anything about insulin.  

The veteran underwent a VA examination in November 2002 for 
his eyes.  Under diagnoses, the examiner wrote, non insulin-
dependent diabetes without background diabetic retinopathy; 
left lower lid nodule; and mild refractive error, hyperopia 
and presbyopia.  

The veteran was afforded a hearing before a traveling member 
of the Board in November 2003, a transcript of which has been 
associated with the claims folder.  He described having taken 
insulin twice a day.  He stated that the combination of 
taking insulin and being on a steroid caused a massive weight 
gain.  He stated that the diabetes had caused depression and 
affected his feet.  He testified that the diabetes was 
controlled strictly by diet.  He stated that he was on 
insulin for a while in June 2001, but indicated that they 
took him off of it.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  The RO did this in March 2001 and August 2001 
letters mailed to the veteran.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the letters, the RO 
told the veteran that it would make reasonable efforts to get 
such things as medical records, employment records, or other 
records from Federal agencies.  It told him that the VA would 
request his medical records from the VA Medical Center in 
Louisville.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  In the 
letters, the RO told the veteran to complete a release form, 
VA Form 21-4142, if he wanted the RO to request private 
medical records for him.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In the letters, the RO told the veteran to submit 
private medical records showing treatment of diabetes and to 
submit any additional evidence that he had.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  However, it is also pointed out that 
in the Pelegrini decision, the Court implicitly determined 
that such notice was not necessary if it could be shown that 
lack of such notice was not prejudicial to the appellant.  

In this instance, even though the appellant was not provided 
the aforementioned notice regarding his claims for service 
connection prior to the initial unfavorable decision in April 
1999, he was not prejudiced by such action.  For one thing, 
inasmuch as the initial unfavorable decision in April 1999 
predated the VCAA, the required notices described in the VCAA 
could not have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his respiratory and skin 
disorders throughout the more than 5 years that his claim has 
been adjudicated.  The veteran has stated that all of his 
treatment is from the VA Medical Center, and the RO has 
obtained all of the veteran's treatment records from the VA 
Medical Center.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has gone and obtained said 
records.  Also, it is noted that the veteran had one year to 
respond to the March 2001 VCAA letter before his claim was 
re-adjudicated in September 2002.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the timing of the notices contained in the 
March 2001 VCAA letter regarding his service connection 
claims.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

Regarding his claim for an increased rating for diabetes 
mellitus, according to VA's General Counsel, the notice 
provisions of VCAA do not apply if, in response to a decision 
on a claim for which VA has already provided the VCAA notice, 
the claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003). In the case 
now before the Board, the RO granted service connection in a 
decision of April 2002, and the appellant filed a notice of 
disagreement with assignment of the 10 percent rating.  
Therefore, in accordance with VAOPGCPREC 8-2003, VCAA is not 
applicable to this claim for an increased rating.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran also underwent a VA examination to determine the 
severity of his diabetes, and to determine the etiology of 
any respiratory disorders.  38 C.F.R. § 3.159 (c)(4).  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.




Entitlement to service connection for respiratory and skin 
disabilities, both as secondary to Agent Orange

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, VA has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the VA 
has not specifically determined that a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence shows that the veteran served in Vietnam during 
the Vietnam era; however, the evidence does not show that the 
veteran has been diagnosed with chloracne (or other acneform 
disease consistent with chloracne) or a respiratory cancer or 
any other disease associated with exposure to Agent Orange.  
Also, VA has published a list of conditions for which a 
presumption of service connection based on exposure Agent 
Orange during the Vietnam War is not warranted, and that list 
specifically includes any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed.Reg. 42600-42608 
(June 24, 2002).  Accordingly, the skin disorders which the 
veteran has been diagnosed with (skin boils, folliculitis, 
and neurodermatitis) and the respiratory disorders which the 
veteran has been diagnosed with (chronic obstructive 
pulmonary disease, interstitial lung disease, fibrosis, and 
bronchitis) are all specifically precluded from being granted 
service connection on a presumptive basis.  Accordingly, the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) are 
inapplicable, and the Board concludes that presumptive 
service connection for respiratory and skin disabilities due 
to exposure to Agent Orange is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e).  




In light of Combee v Brown, 34 F.3rd. 1039,1042 (Fed. Cir. 
1994), the Board has not only considered whether the veteran 
has a disability listed in 38 C.F.R. § 3.309(e), but will 
also consider if the veteran's skin and respiratory disorders 
are the result of active service under 38 U.S.C.A. §§ 1110, 
1112, 1131 and 38 C.F.R. § 3.303.  The fact that the 
veteran's disorders do not meet the requirements of 38 C.F.R. 
§ 3.309(e) does not preclude the Board from establishing 
service connection with proof of direct causation.

Service medical records show that the veteran was seen for 
bronchitis on one occasion in service, but at separation, his 
lungs were evaluated as normal.  They do not show treatment 
for any skin disorders.  Post-service treatment records do 
not document any treatment for the veteran's respiratory and 
skin disorders until many years after his discharge from 
service.  

Furthermore, there is no competent evidence linking the 
veteran's currently diagnosed respiratory or skin disorders 
with his military service, and no examiner has related the 
veteran's skin and respiratory disorders to Agent Orange 
exposure.  Therefore, service connection for respiratory or 
skin disabilities may not be granted on a direct basis.  

It is noted that a VA examiner has already stated that there 
was not an association between the veteran's Agent Orange 
exposure and his pulmonary fibrosis.  It is determined that 
the claims file contains sufficient medical evidence to make 
a decision on the veteran's claim without further VA 
examination.  The evidence does not show that the veteran was 
seen for any skin disorders in service, or until many years 
after service.  Similarly, the evidence only shows that the 
veteran was seen for bronchitis on one occasion in service, 
and that at separation, his lungs were evaluated as normal.  
He was not seen for other respiratory disorders until many 
years after service.  As there is sufficient competent 
medical evidence to decide the claim, further VA examination 
discussing the etiology of the veteran's respiratory and skin 
disorders are not required under the provisions of 38 U.S.C.A 
§5103A(d) (West 2002).

With regard to the appellant's own contention that his 
respiratory and skin disorders are the result of exposure to 
herbicide agents in service, the Court has made it clear that 
a layperson is not competent to provide evidence in matters 
requiring medical expertise. Espiritu v. Derwinski, 2 Vet. 
App. 492, 495-5 (1992).  The appellant is a layperson, and 
lacks the medical expertise for his opinion in this matter to 
be competent medical evidence.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for respiratory and skin disabilities, to include 
as secondary to Agent Orange; hence, the doctrine of 
reasonable doubt is not applicable.  See Gilbert, supra.  
Accordingly, the claim must be denied.  


Entitlement to an increased initial rating for diabetes 
mellitus from 10 percent for the period beginning June 19, 
2001

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for his diabetes 
mellitus for the period beginning June 19, 2001.  Therefore, 
all of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code 7913, diabetes mellitus is evaluated as 
100 percent disabling when it requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  A disability that requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated is rated as 60 percent 
disabling.  A disability that requires insulin, restricted 
diet, and regulation of activities is evaluated as 40 percent 
disabling.  Disability from diabetes mellitus requiring 
insulin and a restricted diet or oral hypoglycemic agent and 
restricted diet is rated 20 percent.  Disability that is 
manageable by restricted diet only is rated 10 percent.  A 
note further states that compensable complications of 
diabetes are to be separately rated unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Another note 
instructs that when diabetes mellitus has been conclusively 
diagnosed to not request a glucose tolerance test solely for 
rating purposes.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).  

As noted at the January 2002 VA examination, the evidence 
shows that the veteran's diabetes is diet-controlled.  Thus, 
he meets the criteria for a 20 percent rating.  For the 
veteran to be awarded a higher initial rating than 10 percent 
for his service-connected diabetes mellitus for the period 
beginning June 19, 2001, the evidence would have to show that 
he either required taking insulin or an oral hypoglycemic 
agent.  Although there is a VA treatment record from April 
2002 showing that the veteran required taking insulin, the 
remainder of the evidence after June 19, 2001, does not show 
that the veteran required taking insulin or an oral 
hypoglycemic agent.  At the veteran's January 2002 VA 
examination, the veteran stated that since his stomach 
stapling in December 2001, he had been able to control his 
diabetes with diet alone.  The examiner noted that the 
veteran had been on insulin for a week or so, but was taken 
off of it, and was not on any medications.  The examiner 
stated that the veteran was not taking insulin or any 
medications for his diabetes.  Similarly, at the veteran's 
November 2002 VA examination for his eyes, the examiner 
diagnosed the veteran with non insulin-dependent diabetes.  
At the veteran's November 2003 hearing, the veteran stated 
that he was on insulin for awhile in June 2001, but was not 
taking it now.  As the evidence (except for the one notation 
in April 2002) does not show that the veteran is taking 
insulin or an oral hypoglycemic agent, the veteran's claim 
for an increased initial rating for diabetes mellitus from 10 
percent for the period beginning June 19, 2001, must be 
denied.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In sum, the veteran's disability does not warrant a higher 
initial rating than 10 percent for the period beginning June 
19, 2001.  As the preponderance of the evidence is against 
the claim for a higher initial rating than 10 percent for 
diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable, and the veteran's claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

For the period beginning June 19, 2001, a rating in excess of 
the initial 10 percent rating assigned for diabetes mellitus 
is denied.

Entitlement to service connection for a respiratory 
disability, including due to exposure to Agent Orange is 
denied.  

Entitlement to service connection for a skin disability, to 
include chloracne, including due to exposure to Agent Orange 
is denied.  




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



